DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election with traverse of Group II (claims 8-15) in the reply filed on 05/17/2022 is acknowledged. Non-elected Group I (claims 1-9) and Group III (claims 16-20) are withdrawn from consideration.  
The applicants argued: “…Applicant notes that the justification provided in the Office Action as to why there would be a serious search and/or examination burden if the restriction were not required is conclusory in nature and is advanced without providing any evidence to support the conclusory justification. MPEP § 803 states that "[i]f the search and examination of all the claims in an application can be made without serious burden, the Examiner must examine them on the merits, even though they include claims to independent or distinct inventions." 
Applicant notes that the pending claims of the present application represent a different breadth or scope of definition. MPEP § 806.03 states: 
Where the claims of an application define the same essential characteristics of a single disclosed embodiment of an invention, restriction therebetween should never be required. This is because the claims are not directed to distinct inventions; rather they are different definitions of the same disclosed subject matter, varying in breadth or scope of definition. 
Each of inventions I, II, and III are different definitions of the same subject matter, varying in breadth and scope. For example, each of independent claims 1, 8, and 16 includes a support member operable between two positions, a heating element disposed on the support member, and at least one spit rod. 
Additionally, The Office Action states that inventions I and Ill and inventions 11 and Ill are 
related combination and subcombination. (Office Action dated March 18, 2022, at p. 2.) MPEP § 806.05(c) states that: 
The inventions are distinct if it can be shown that a combination as claimed: (A) does not require the particulars of the subcombination as claimed for patentability (to show novelty and unobviousness), and (B) the subcombination can be shown to have utility either by itself or in another materially different combination." 
(emphasis added). Applicant submits that the Office Action does not show, at least, that the combination does not require the particulars of the subcombination as required by MPEP § 806.05(c) for inventions II and Ill. 
The Office Action sets forth that "the combination as claimed in claim 16 does not require . .. 'at least one spit rod is operably coupled to the drive system' as claimed in the subcombination 8." (Office Action March 18, 2022, at p. 2.) While claim 16 does not include the drive system in claim 19, which depends from the combination in claim 16 and is part of invention Ill, recites "a drive system operably coupled to the support member and the at least one spit rod for rotating the at least one spit rod relative to the support member." Accordingly, at least invention II overlaps in scope with inventions II and III. 
Further, the Office Action states that inventions I and II are related subcombinations. "The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately useable." (Office Action dated March 18, 2022, at p. 2.) The Office Action states that the "subcombination in claims 1 and 8 has separate utility such as one is used in a kitchen and the other is used at outdoor." (Id. at pp. 2-3.) However, the Office Action also states with regard to the combination/subcombination that "[t]he subcombination in claims 1 and 8 has separate utility such as they can be used outdoor and/or kitchen." (Id. at p. 2 (original emphasis)). Accordingly, the Examiner has agreed that the subcombinations in claims 1 and 8 can each be used outdoors and in the kitchen, and therefore does not show separate utility of the subcombinations. Moreover, as previously noted, claims 1 and 8 overlap in scope by each including a support member operable between two positions, a heating element disposed on the support member, and at least one spit rod. …”.
The examiner’s response:  the applicant’s argument are not persuasive because there would be a search burden. Claim 8 would require searching at least class A47J27/12, but the other claims 1 and 16 would require searching at the other classes A47J37/04 or A47J37/06. Additionally, claims 8 would require searching for the claimed structure such as a drive system while claims 1 and 16 would require searching another structure such as first and second brackets (claim 1) and hinge assembly (claim 16) and the respective search terms and strategies would be different for the claims. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Notification regarding 35 USC § 112fh
The following is a quotation of AIA  35 U.S.C. 112f:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “drive system disposed on the support member” in claim 8 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “drive system” coupled with functional language “disposed on the support member” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Claim limitation “biasing mechanism configured to bias the support member” in claim 15 has been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “biasing mechanism” coupled with functional language “configured to bias the support member” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claims 1 and 15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112f limitation:
“….the drive system 142 includes a pulley system 150. In such examples, the drive system 142 includes at least one pulley 154, and may include a plurality of pulleys 154. Accordingly, the pulley system 150 may be coupled to the spit rods 46 and configured to rotate the spit rods 46. The plurality of pulleys 154, illustrated in FIG. 3A, includes a drive pulley 158 and at least one follower pulley 162. The plurality of pulleys 154 correlate to the plurality of spit rods 46….” is described in the present Specification, Par.0028.  
“….biasing mechanism 230….” is described in the present Specification, Par.0035 and Fig.6.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-10 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freymiller et al. (US 20160029838 A1).
	Regarding claim 8, Freymiller discloses 
A deployable grill (cooking system 100, fig.1), comprising: 
a support member (upper heating unit 120a-120c, fig.1) operable between a stowed position and a deployed position; 
a drive system (hinge 130a-130b, fig.1) disposed on the support member (upper heating unit 120a-120c) for movement therewith; 
at least one spit rod (hinge 130a-130b each has a rod, fig.1) having first and second ends and a body portion disposed therebetween [each rod of hinge 130a-130b has first, second end and body, fig.1], 
wherein the at least one spit rod (each rod of hinge 130a-130b) is operably coupled to the drive system (hinge 130a-130b) for rotating the at least one spit rod (each rod); and 
a heating element (upper heating plate 112a-112c, fig.1) disposed on the support member (upper heating unit 120a-120c), wherein the body portion of the at least one spit rod (each rod of hinge 130a-130b) is disposed adjacent to the heating element (upper heating plate 112a-112c).

    PNG
    media_image1.png
    540
    626
    media_image1.png
    Greyscale

Regarding claim 9, Freymiller discloses
first and second brackets extending outwardly from the support member (upper heating unit 120a-120c, fig.1), wherein the first and second ends of the at least one spit rod (each rod of hinge 130a-130b) are removably coupled to the first and second brackets, respectively, for rotation thereon [hinge 130a-130b inherently has brackets that are attached to upper and lower heating plate to cause a rotational].

Regarding claim 10, Freymiller discloses
the at least one spit rod (rod of hinge 130a-130b each has a rod, fig.1) includes a plurality of spit rods (hinge 130a-130b each has a rod, fig.1).

Regarding claim 13, Freymiller discloses
the support stowed position is substantially horizontal and the deployed position is upright [cooking system 100 in fig.1, has the support stowed position is substantially horizontal and the deployed position is upright].

Regarding claim 14, Freymiller discloses
a hinge assembly (hinge 130c, fig.1) disposed on an end portion of the support member (upper heating unit 120c, fig.1), wherein the hinge assembly (hinge 130c) includes first and second hinge members pivotally coupled to one another [hinge 130c inherently has brackets that are pivotally coupled to one another].

Allowable Subject Matter
Claims 11-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 11-12, the prior art of record does not anticipate or render fairly obvious in combination to teach of the claimed invention as cited in claim 11 such as the drive system includes a plurality of pulleys, and further wherein the plurality of pulleys correlates to the plurality of spit rods.

Regarding claim 15, the prior art of record does not anticipate or render fairly obvious in combination to teach of the claimed invention as cited in claim 11 such as the hinge assembly further includes a biasing mechanism configured to bias the support member towards the deployed position.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
06/06/2022